J-A01001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MTGLQ INVESTORS, L.P.                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    PATRICIA A. MCCARTHY                       :   No. 873 EDA 2019

                Appeal from the Order Entered February 1, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 160403381


BEFORE:      NICHOLS, J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                                 FILED MAY 11, 2020

        Appellant MTGLQ Investors, L.P., appeals from the order granting in part

and denying in part its exceptions to the proposed schedule of distribution

following the sheriff’s sale of real property. We vacate and remand for further

proceedings consistent with this memorandum.

        The parties are familiar with the factual and procedural history.     We

briefly state from the record that Appellant’s predecessor, Federal National

Mortgage Association (Fannie Mae), commenced a mortgage foreclosure

action against Patricia A. McCarthy (Appellee) on April 28, 2016. On August

11, 2017, upon Fannie Mae’s praecipe, a default judgment was entered

against McCarthy in the amount of $57,303.22. The real property at issue


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A01001-20


was sold at a sheriff’s sale on November 6, 2018 for $110,000.                 The

Philadelphia Sheriff filed a proposed schedule of distribution on November 9,

2018. According to the proposed schedule of distribution, Appellant was set

to receive $57,303.22, other creditors and costs would be paid, and

$38,398.30 in unused proceeds would be left over.

      Appellant timely filed exceptions to the proposed schedule of distribution

pursuant to Pa.R.C.P. 3136(d) on November 16, 2018, seeking a total of

$80,073.74 from the proceeds of the sheriff’s sale.        Appellant also filed a

supplemental brief in support of its exceptions and supplemental exhibits to

its exceptions on January 30, 2019.

      The trial court held a hearing on January 31, 2019, where only counsel

for Appellant appeared. N.T., 1/31/19, at 2. Appellant advised the trial court

that it had received $57,303.22 from the sheriff in accordance with the

proposed schedule of distribution. N.T. at 3-4; Appellant’s Suppl. Br. in Supp.

of Exceptions, 1/30/19, at 2 (unpaginated). Appellant argued that it was still

entitled to an additional $22,712.85. N.T. at 4-5; Appellant’s Suppl. Br. in

Supp. of Exceptions at 2 (unpaginated). Appellant rested on the documents

it had previously filed as exhibits to its exceptions, and the trial court took the

exceptions under advisement. N.T. at 4-6.




                                       -2-
J-A01001-20


        On February 1, 2019,1 the trial court granted and denied Appellant’s

exceptions in part, and awarded Appellant $2,345.20. The trial court’s order

did not indicate the basis for its decision.

        Appellant timely appealed on February 21, 2019. Both Appellant and

the trial court complied with Pa.R.A.P. 1925. Appellee has not participated in

this appeal.

        Appellant raises two issues for our review:

        1. Did the trial court err as a matter of law and abuse its discretion
           by denying MTGLQ its full requested relief as Pennsylvania law
           and the mortgage contract entitle MTGLQ to recover all of the
           amounts requested?

        2. Did the trial court abuse its discretion by denying MTGLQ’s
           request to disburse $22,770.52 in surplus proceeds while
           awarding an arbitrary amount where the Exceptions were
           unopposed, and MTGLQ’s expenditures, to the penny, were
           substantiated by one hundred seventy-five (175) pages of
           evidence?

Appellant’s Brief at 3.

        In both of its issues, Appellant argues that the trial court erred in

granting in part and denying in part its exceptions to the proposed schedule

of distribution. Appellant claims that under the terms of the mortgage and

applicable law, it was entitled to the full amount sought in its exceptions. Id.

at 24-27. Appellant further argues that because the trial court did not explain




____________________________________________


1   The order is dated January 31, 2019, but was docketed on February 1, 2019.

                                           -3-
J-A01001-20


how it calculated its award, this Court must find the trial court erred,

misapplied the law, and abused its discretion. Id. at 32-33.

      We begin by noting that that an order sustaining or dismissing

exceptions to a sheriff’s schedule of distribution “is a final order and is,

therefore, appealable.” Mid-State Bank & Tr. Co. v. Globalnet Int’l, Inc.,

710 A.2d 1187, 1190 (Pa. Super. 1998).

      Where exceptions to the distribution of proceeds of a foreclosure
      sale are filed, a court will hear and determine them according to
      law and equity. Extraco Mortg. v. Williams, 805 A.2d 543 (Pa.
      Super. 2002). Our standard of review with respect to the action
      of a chancellor in equity is limited. We will reverse only where the
      trial court was “palpably erroneous, misapplied the law or
      committed a manifest abuse of discretion.” Thermo–Guard Inc.
      v. Cochran, 596 A.2d 188, 193 (Pa. Super. 1991). Where there
      are any reasonable grounds for the trial court’s decision, we must
      affirm it. Id.

State St. Bank v. Petrey, 819 A.2d 581, 584 (Pa. Super. 2003) (footnote

omitted). A trial court’s failure to make findings of fact may result in remand

because an appellate court cannot determine whether, for example, an abuse

of discretion occurred.   Delbaugh v. Delbaugh, 487 A.2d 417, 419 (Pa.

Super. 1985) (“We, as an appellate court, are not in a position to make

findings of fact . . . . Without some indication of the reasons for the award or

the weight given the various pieces of evidence, we cannot determine whether

the [trial] court committed an abuse of discretion.”).           Similarly, the

“[a]dmission of evidence is within the sound discretion of the trial court and a

trial court’s rulings on the admission of evidence will not be overturned absent

an abuse of discretion or misapplication of law.” Maisano v. Avery, 204 A.3d

                                     -4-
J-A01001-20


515, 523 (Pa. Super. 2019) (citation omitted), appeal denied, 217 A.3d 210

(Pa. 2019).

       Instantly, the trial court concluded that

       There is no law to support the contention that exceptions to the
       sheriff’s proposed schedule of distribution must be granted by the
       [c]ourt simply because they are unopposed. Similarly, there is no
       law to support the claim that th[e c]ourt should order the release
       of funds to Appellant simply because there are “sufficient funds.”
       . . . Th[e c]ourt ordered the distribution of funds to the Appellant
       in the amount that is justified by evidence.

Trial Ct. Op. at 4. The trial court further stated:

       based on the documents submitted by Appellant, the [c]ourt
       determined that Appellant had only justified the legitimacy of
       $2,345.20 in costs.      The Sheriff distributed $57,303.22 to
       Appellant, representing the balance due on the mortgage and the
       Sheriff's costs. Appellant’s Exceptions to the Proposed Schedule
       of Distribution additionally requested $10,031.81 in interest,
       $5,523.00 in escrow, $11,187.87 for “corporate advance”, and
       $82.84 in late charges.      Appellant submitted 181 pages of
       documents, most of which were unauthenticated and not
       supported by receipts or affidavits.
Id. at 3-4.2 The trial court, however, did not indicate which of the documents

it considered. Likewise, the trial court did not explain how it arrived at the

figure of $2,345.20 it awarded to Appellant.




____________________________________________


2 We note that Appellee did not appear. Under Pa.R.E. 103, a “party may
claim error in a ruling to admit or exclude evidence only [if a party] makes a
timely objection, motion to strike, or motion in limine.” Pa.R.E. 103. Because
Appellee failed to appear, Appellee did not preserve any claim of error
regarding the authenticity of the evidence. Courts, generally, should not act
as counsel for the parties.

                                           -5-
J-A01001-20


      We agree that simply because Appellant’s exceptions were unopposed

is not a basis to grant them. However, absent further findings of fact or more

detailed rulings regarding the documents submitted by Appellant, we are

unable to find a reasoned basis for the trial court’s award. See Delbaugh,
487 A.2d at 419. Accordingly, we vacate the trial court’s order and remand

this matter to the trial court. On remand, the trial court shall make findings

of fact sufficient to determine whether Appellant established it was entitled to

additional funds it sought from the sheriff’s sale.

      Order vacated. Case remanded. Jurisdiction relinquished.


   Judge Colins joins the memorandum.

   Judge Murray files a concurring statement in which Judge Colins joins.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/20




                                      -6-